Citation Nr: 0119066	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-02 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total rating for nonservice-
connected pension purposes, to include extraschedular 
consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 through 
November 1975.
A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a December 
1999 rating decision of the RO in Montgomery, Alabama.  This 
rating decision denied entitlement to a permanent and total 
disability rating for non-service connected pension purposes, 
to include extraschedular consideration under the provisions 
of 38 C.F.R. § 3.321(b)(2).


REMAND

In September 1999, the RO received the veteran's claim for 
entitlement to a permanent and total disability rating for 
non-service connected pension benefits due to tuberculosis 
and lower back pain.  The veteran has alleged, through his 
own statements, that he is unemployable due to these 
nonservice-connected disabilities.

The veteran's service medical records have not been 
associated with the claims file.  Medical records from the VA 
Medical Center in Biloxi, Mississippi and from the Mobile 
County Health Department were obtained and associated with 
the claims file.  These records reflect that the veteran was 
treated between April 1999 and October 1999 for complaints of 
a cough and lower back pain.  The veteran underwent 
tuberculosis therapy beginning in April 1999.  The medical 
records do not indicate that the veteran had active 
turberculosis during this time period.  There are notations 
concerning the possibility of a respiratory illness other 
than tuberculosis, but no definitive findings are noted.  In 
August 1999, he tested negative for tuberculosis.  Chest x-
rays taken in April 1999 showed abnormal appearance of the 
hilar regions, with suggestions of perihilar masses 
bilaterally.  A 3-cm paratracheal mass was observed on the 
right lobe.  The lungs were hyperextended.  In May 1999, a CT 
scan was taken of the veteran's chest that revealed mass-like 
consolidated changes involving the right suprahilar region 
extending laterally and superiorly toward the apex.  Smaller 
areas of changes were also observed in the lung.  The report 
noted "The constellation of findings would be compatible 
with inflammatory changes given the patient's history of 
positive PPD, further work-up could be necessary; neoplasm 
would also be a consideration.  Follow-up exams are 
recommended."  The VAMC medical records also contain a 
transcription report from a bronchoscopy performed on the 
veteran in June 1999.  However, the report is extremely 
unhelpful in evaluating the veteran's condition, as the 
findings are the following: "His bronchoscopy was 
uncomplicated.  . . . There were no complications."  X-rays 
taken of the veteran's lower back in September 1999 revealed 
mild degenerative disc disease of C5-C6.

The veteran was examined for VA purposes in connection with 
this claim in November 1999.  He reported a history of 
tuberculosis, diagnosed in January 1999.  He reported 
completion of drug therapy for this condition in October 
1999.  He still complained of coughing, chest pain and 
occasional chills at night.  The veteran stated that he was 
found to be positive for PPD in 1977.  Upon physical 
examination, the lungs were clear, but slightly impaired 
breath sounds were noted.  According to the report, "routine 
lab work was done and reports were pending."  The examiner's 
diagnosis was history of tuberculosis, treated and currently 
on follow-up.  The lab results from blood work and a 
urinalysis were subsequently associated with the file in 
December 1999.

The veteran also underwent a VA orthopedic examination in 
November 1999 for his complaints of low back pain.  The 
veteran reported a history of back pain since he was in the 
military, originally having injured his back while moving air 
tanks.  He stated that the pain had worsened over the last 
year and was chronic.  He claimed the back pain was bothered 
by lifting or extended standing.  He described the pain as 
radiating down his left leg, and numbness in the left leg.  
Upon physical examination, the veteran was able to stand 
erect, though he complained of pain throughout the entire 
examination.  He had marked tenderness over his entire low 
back region to even light touch.  Range of motion was 80 
degrees on flexion and 20 degrees on extension.  Lateral 
bending was 10 degrees on each side.
In December 1999, the RO issued a rating decision that denied 
the veteran's claim for entitlement to a nonservice-connected 
pension.  The RO found that the combined ratings for the 
veteran's nonservice-connected disabilities did not meet the 
criteria for a permanent and total disability rating; 
38 C.F.R. § 4.16(a) provides that total disability ratings 
may be assigned where there are two or more disabilities, and 
one disability is rated at 40 percent or more and there is 
sufficient additional disability to bring a combined rating 
to 70 percent or more.  See 38 C.F.R. §§ 4.16(a), 4.17 
(2000).  Here, the veteran was assigned a 20 percent 
disability rating for history of tuberculosis, pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6724 and a 10 percent 
disability rating for his lower back pain, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  His combined rating 
was 30 percent, which does not meet the criteria for a total 
disability rating, thus the RO denied his claim.

After a thorough review of the claims file, the Board notes 
that the November 1999 VA examination of the veteran was 
insufficient for rating purposes.  The Board concludes that 
the diagnostic code the veteran was rated under, Diagnostic 
Code (DC) 6724, was not the appropriate rating code for the 
veteran's respiratory condition.  DC 6724 is used to rate 
claims for tuberculosis with an entitlement date prior to 
August 19, 1968.  The VA regulations require that pulmonary 
tuberculosis initially evaluated after August 19, 1968, and 
categorized as chronic, inactive pulmonary tuberculosis, 
should be rated as interstitial lung disease, restrictive 
lung disease, or as chronic bronchitis.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6731 (2000).  The veteran's condition 
should have been rated pursuant to these criteria, which 
assign disability ratings based upon results of Pulmonary 
Function tests - the Forced Expiratory Volume test and the 
Forced Vital Capacity test.  Neither of these tests has been 
performed on the veteran.  Therefore, the veteran must 
undergo a second VA respiratory examination that includes the 
aforementioned Pulmonary Function tests.  The Board also 
notes that, at his VA examination, the veteran reported a 
diagnosis of PPD occurring in 1977, yet no medical records 
reflecting this diagnosis have been associated with the 
claims file.  In addition, although the veteran stated that 
he injured his lower back in service, his service medical 
records have not been associated with the claims file.

In reviewing the foregoing evidence, the Board finds that the 
RO should obtain and associate with the claims file any 
outstanding medical records regarding treatment the veteran 
received for respiratory problems since his discharge from 
service.  The veteran's service medical records should also 
be obtained and associated with the claims file.  After the 
foregoing development is completed, the veteran should be 
afforded the appropriate VA examinations, including a 
pulmonary tuberculosis examination and an examination for 
other respiratory diseases.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.



In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Although the delay occasioned by this Remand is regrettable, 
for the reasons set forth above, this case is being returned 
to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran in 
writing and ask him to identify the places 
at which he underwent treatment for 
respiratory problems since his discharge 
from service.  After obtaining any 
appropriate authorization, the RO should 
attempt to obtain and associate with the 
claims file, the records the veteran 
identifies.  In any case, however, the RO 
should attempt to obtain copies of any 
medical records pertaining to a diagnosis 
of PPD the veteran received in 1977.

3.  The RO should obtain the veteran's 
service medical records and associate them 
with the claims file. 

4.  After the foregoing development is 
completed, the RO should schedule the 
veteran for a special VA pulmonary 
examination to determine the nature and 
severity of any respiratory condition the 
veteran exhibits.  All tests and 
consultations deemed necessary by the 
examiner for diagnostic or other purposes 
must be conducted.  In particular, the 
examiner should perform Pulmonary Function 
Tests (PFT) and take chest x-rays.


When the foregoing development actions are complete, the RO 
should enter its determination regarding the veteran's claim 
for entitlement to a permanent and total rating for 
nonservice-connected pension purposes.  If the benefit sought 
on appeal remains denied, the veteran and his representative 
should be provided with a SSOC.  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


